Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 23 May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis





Washington 23d May 1819


Why what is the matter my Son? surely when you wrote your last Letter you must have been suffering from a billious attack and saw every thing with a jaundiced eye? yet the Roast Beef and Plum Pudding seemed to produce such excellent effects I hope it was only a little qualm and does not require any very violent remedies—As to the Shirts I left some linen at Quincy which may be made for you and if you will no more give way to these starts of impatience which are quite unsuitable to the dignity of philosophy I will with pleasure allow you to have them made as you please. Young persons are not always proper judges of propriety you must therefore excuse me if  I a little doubt your account of your present situation—your father and I have thought proper to place you where you are because we are assured that it would be very difficult to find a situation more eligible or one in which you would have more real enjoyment and a little reflection will I am sure prove to you how childish and imprudent it is for you to make yourself unhappy about trifles where you have received so many proofs of real kindness from those who surround you and who have hitherto spoken of you with the utmost affection—I will not say any more on this subject as your own strong sense of propriety and gratitude must have already inspired feelings of regret for the little ebullition which your last Letter betrayed.
I am very glad you liked Burns the Cotters Saturday night. I have mentioned to you already and I can see you must have found it beautiful—
We are much rejoiced to hear of your rapid progress in your education. and were flattered by the handsome manner in which Judge Dawes mentioned you both when he was on here more especially as he told us Mr. Gould was satisfied—We shall come on to Boston in the course of the Month of July and perhaps pass a couple of months among you which will give me the greatest pleasure—
I will thank you to tell Harriet that I sent the Vertical Jack to Mr T. Welsh by the Midas and the Bill of six Dollars and a half and I wish you to tell your Uncle Thomas I will be glad to have  it this money put with the other money in the Saving Bank between you and John to make up as far as it will go for the ten dollars which were taken for George. the rest I will give when I come.
Adieu write me again soon and take care that your pens ink and lines are in order, as my file does not look handsome if my Letters are not well written Your new writing master will I hope give you all needful assistance and enable you so to improve so as to delight your affectionate Mother


L C Adams


My Compliments to Mr. Gould and to all the Quincy family.

